Citation Nr: 0807426	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a compensable rating for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
bilateral cataracts, to include as secondary to service-
connected diabetes mellitus, and denied his claim of 
entitlement to a separate compensable rating for diabetic 
retinopathy.  The veteran testified before the Board at a 
June 2005 hearing that was held at the RO.  In July 2006, the 
Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The veteran's bilateral cataracts first manifested many 
years after his separation from service and are not related 
to his service or to any incident therein, including service-
connected diabetes mellitus.

2.  The veteran's diabetic retinopathy is manifested by 
decreased visual acuity of 20/30, bilaterally, but by no 
other significant visual disability.


CONCLUSIONS OF LAW

1.  The veteran's bilateral cataracts were not incurred in or 
aggravated by the veteran's active service, and are unrelated 
to the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a separate compensable rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84, Diagnostic Codes (DCs) 6006, 
6011; 38 C.F.R. § 4.119, DC 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  The 
veteran's cataracts, however, are not a condition for which 
service connection may be granted on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he developed bilateral cataracts as 
a result of his period of active service.  More particularly, 
he contends that his cataracts developed as a result of his 
service-connected diabetes mellitus.

The veteran's service medical records demonstrate that he was 
diagnosed with refractive error in service but are otherwise 
negative for any findings of cataracts.  The Board 
accordingly finds that there was no combination of 
manifestations sufficient to identify cataracts so as to 
establish chronicity of such claimed disorder during service.  
38 C.F.R. § 3.303(b).

Post-service treatment records show that the veteran was 
first diagnosed with early senile bilateral cataracts in 
September 1999.  He has continued to receive periodic 
treatment for his cataracts since that time.  A November 1999 
record of treatment shows that his cataracts were felt to 
probably be secondary to his diabetes mellitus.  No other 
treating provider, however, has related his cataracts to any 
incident of his period of active service, including his 
service-connected diabetes mellitus.

The veteran underwent VA examination of the eyes in September 
2002, January 2004, June 2004, December 2004, and March 2007, 
as a result of each of which he was diagnosed with bilateral 
incipient senile cataracts.  The September 2002, January 
2004, June 2004, and December 2004 examiners did not opine as 
to whether the veteran's senile cataracts were related to his 
period of active service, including to his service-connected 
diabetes mellitus.  In an April 2007 addendum to the March 
2007 report of examination, however, the March 2007 examiner 
opined that the veteran's cataracts were not likely related 
to his service-connected diabetes mellitus.  The examiner 
stated that medical textbooks and literature had thus far not 
been able to establish a definitive etiology for cataracts.  
The generally accepted rule for cataracts that developed at 
the approximate age of 60, as had happened in the veteran's 
case, was that the cause was idiopathic.  Diabetes mellitus 
was generally felt to have a relative rather than causative 
relationship to cataracts, except where cataracts developed 
at an early age, in conjunction with poorly-managed diabetes 
mellitus.  As the veteran's cataracts did not develop at an 
early age, it was unlikely that the veteran's cataracts were 
related to his period of active service, including to his 
service-connected diabetes mellitus.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
bilateral cataracts.  Thus, service connection on a direct 
basis is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).  Nor is service connection on a secondary basis 
warranted, as there is no probative evidence demonstrating a 
relationship between the veteran's cataracts and his service-
connected diabetes mellitus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the April 
2007 opinion finding that the veteran's cataracts were not 
likely related to the veteran's service-connected diabetes 
mellitus than to the November 1999 notation that his 
cataracts were "probably" related to his diabetes mellitus.  
Significantly, the November 1999 physician provided no 
rationale for finding a relationship, and thus it is unclear 
whether that physician was noting a relative or causative 
relationship between the cataracts and the diabetes mellitus.  
Additionally, there is no evidence indicating that that 
physician reviewed the veteran's record as a whole in 
conjunction with rendering that opinion.  In contrast, the 
April 2007 examiner provided a detailed rationale for his 
opinion finding that the cataracts and the diabetes mellitus 
were not likely related.  Additionally, the later opinion was 
based upon a review of the entire record, and thus reflects a 
fuller, more informed opinion.  Accordingly, service 
connection is not warranted on a secondary basis either.

The Board has considered the veteran's assertions that his 
cataracts are related to his service, and are specifically 
related to his diabetes mellitus.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's bilateral cataracts are linked to service, 
including to his service-connected diabetes mellitus.  No 
probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
bilateral cataracts were not incurred in or aggravated by his 
service.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding that staged 
ratings are appropriate where the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that warrant different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran is currently in receipt of a 20 percent rating 
for diabetes mellitus with non-proliferative diabetic 
retinopathy.  His non-proliferative diabetic retinopathy has 
been determined to be a noncompensable complication of his 
diabetes mellitus.  The veteran, however, contends that he is 
entitled to a separate compensable rating for the non-
proliferative diabetic retinopathy.

The Rating Schedule does not contain a specific diagnostic 
code for diabetic retinopathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  In this case, the Board finds that 38 C.F.R. § 4.84, 
DC 6006, which pertains to retinitis, is the most closely 
analogous diagnostic code.  Diagnostic Codes 6000 through 
6009, in chronic form, are to be rated from 10 percent to 100 
percent disabling for impairment of visual acuity or loss of 
field of vision, pain, rest- requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  
38 C.F.R. § 4.84, DCs 6000-6009.  Diagnostic Code 6011, which 
pertains to localized scars, atrophy, or irregularities of 
the retina, is also applicable.  Under DC 6011, a 10 percent 
disability rating is warranted for localized scars, atrophy, 
or irregularities, centrally located, with irregular, 
duplicated enlarged or diminished image (either unilateral or 
bilateral).  38 C.F.R. § 4.84, DC 6011.

On review of the determinative findings of record, the 
evidence continues to support the assignment of a 
noncompensable rating for diabetic retinopathy.  VA treatment 
records dated in September 1999 show that the veteran was 
found to have the beginning of a cataract in the left eye.  
On VA examination of the eyes in September 2002 he was 
diagnosed with refractive error consisting of astigmatism and 
presbyopia but was not found to have any evidence of either 
hypertensive or diabetic retinopathy.  Records dated in 
September 2003 show that the veteran complained of blurred 
vision for the past two weeks.  He had corrected visual 
acuity of 20/60 in the right eye, and 20/40 in the left eye.  
He was noted to have a four-year history of having diabetes 
mellitus.  Follow up examination of the eyes in November 2003 
resulted in a diagnosis of Grade I hypertensive retinopathy.  
He again had corrected visual acuity of 20/60 in the right 
eye, and 20/40 in the left eye. A November 2003 note from the 
examining physician stated that uncontrolled diabetes 
mellitus resulted in poor eyesight.  On VA examination of the 
eyes in January 2004 the veteran was found to have corrected 
visual acuity of 20/25 in the right eye, and 20/30 in the 
left eye, and normal, full visual fields.  He was also found 
to have incipient cataracts in both eyes.  There was no 
evidence, however, of either hypertensive or diabetic 
retinopathy.

The veteran was first diagnosed with diabetic retinopathy on 
VA examination of the eyes in June 2004.  At that time, he 
complained of a dull throbbing pain in the right eye and 
blurred vision, particularly at night.  He had corrected 
visual acuity of 20/40 in the right eye, and 30/50 in the 
left eye.  Evaluation of his visual fields revealed an 
average concentric contraction of 52.5 degrees in the right 
eye, and of 48.13 in the left eye.  There was fibrous tissue 
from conjunctiva encroaching on the left cornea, and lens 
opacities in both eyes.  The diagnoses were mild non-
proliferative diabetic retinopathy, pterygium in the left 
eye, and immature cataracts of both eyes.  The examiner noted 
that the vasoconstriction and hypertensive changes in the 
fundus were no longer seen.  Those changes could have been 
the result of episodes of increased blood pressure at the 
time of the previous examinations which were not persistent 
enough to produce lasting vasoconstriction.  Private 
treatment records dated in July 2004 confirm the diagnosis of 
mild non-proliferative diabetic retinopathy in both eyes.

The veteran next underwent VA examination of the eyes in 
December 2004.  Examination revealed corrected visual acuity 
of 20/30 in the right eye, and 20/50 in the left eye.  
Dilated fundoscopy revealed a cup to disk ratio of .3 to .4.  
The assessment was mild non-proliferative diabetic 
retinopathy with incipient senile cataracts in both eyes.  
Treatment records dated in April 2005, August 2005, and July 
2006 show that the veteran's diabetic retinopathy was stable.  
On VA examination of the eyes in March 2007, the veteran 
complained of blurred vision.  He had corrected visual acuity 
of 20/30, bilaterally, and +2 corticonuclear opacities in 
both eyes.  He had a cup to disk ratio of .3 in both eyes.  
The diagnoses were mild non-proliferative diabetic 
retinopathy, Grade I hypertensive retinopathy, and immature 
senile cataracts in both eyes.  In an April 2007 addendum to 
the examination, the examiner stated that the veteran's 
diabetic retinopathy had not worsened since the initial 
diagnosis in 2004, as evidenced by the lack of significant 
changes in visual acuity and objective fundoscopy since that 
time.  Treatment records dated in May 2007 show stable 
diabetic retinopathy.

Corrected visual acuity of 20/30, bilaterally, with an 
average concentric contraction of 52.5 degrees in the right 
eye, and of 48.13 in the left eye, does not correspond to a 
compensable rating under 38 C.F.R. § 4.84, Table V, Ratings 
for Central Visual Acuity Impairment.  Accordingly, the Board 
finds that the veteran is not entitled to a separate 
compensable rating for diabetic retinopathy under DC 6006.

The Board further finds that the veteran is not entitled to a 
compensable rating for diabetic retinopathy under DC 6011.  
On VA examination in June 2004, the veteran was found to have 
yellow dots scattered at the posterior poles of both eyes.  
There was otherwise no evidence of macular edema, or 
neovascularization.  Treatment records dated in December 2004 
similarly show no evidence of macular edema or 
neovascularization.  On VA examination of the eyes in March 
2007, the veteran was found to have good foveal reflex of the 
macula, and occasional microaneurysms on the posterior poles, 
but no exudate, hemorrhage, macular edema or 
neovascularization.  Treatment records otherwise do not 
discuss findings relevant to evaluation under DC 6011.  
Notwithstanding the above objective signs and symptoms, the 
Board finds that the veteran is not entitled to a compensable 
rating under DC 6011, as there is no visual impairment that 
was indicated or reasonably suspected to be due to any of the 
above.  There were no apparent visual complaints such as 
floaters, spots in the visual field, or other conditions that 
might be attributable to symptoms of diabetic retinopathy.  
Accordingly, the most accurate approximation of the level of 
severity of the veteran's diabetic retinopathy remains that 
of a noncompensable evaluation.

In sum, the Board finds that the veteran is not entitled to a 
separate compensable rating for diabetic retinopathy, and has 
not been entitled to a compensable rating for diabetic 
retinopathy at any time during the pendency of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claim for a 
compensable rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and July 2006; 
a rating decision in November 2004; a statement of the case 
in February 2005; and supplemental statements of the case in 
April and June 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
August 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral cataracts, to include as 
secondary to service-connected diabetes mellitus, is denied.

A separate compensable rating for diabetic retinopathy is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


